Order of the Special Term, Nassau County, in so far as appealed from, dismissing a writ of habeas corpus and remanding the relator to the custody of the sheriff to be delivered to the agent of the State of California, reversed on the law, without costs, the writ sustained and the relator discharged. The proof establishes that the accused was not in the demanding State on. the date the crime is alleged to have been committed. She is, therefore, not a fugitive from justice and the warrant of the Governor of the State of New York is void. Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ., concur.